Judgment, Supreme Court, Bronx County (A. J. Mercorella, J.), dated October 12,1982, is unanimously reversed, so far as appealed from, on the law and the facts, without costs, and a new trial ordered on the issue of damages for loss of parental guidance, unless plaintiff, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the item of the verdict for loss of parental guidance in his favor to $125,000, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appeár to us to be excessive to *686the extent indicated. Concur — Asch, J. P., Silverman, Fein, Lynch and Kassal, JJ.